       Case 2:19-cr-00537-RGK Document 10 Filed 09/19/19 Page 1 of 7 Page ID #:48




 1      HILARY POTASHNER(Bar No. 167060)
                                                                        ORIGINAL
        Federal Public Defender
 2      ADAM OLIN (Bar No. 298380)
       (E-Mail: Adam Olin@fd.org)
 ~j     Deputy FederalPublic Defender
        321 East 2nd Street
 4      Los Angeles, California 90012-4202
        Telephone: 213)894-1462
 5      Facsimile:( 13) 894-0081
 6      Attorneys for Defendant                                    ~<   <
        MARK ADAM SKARULIS                                              ~''~' ~
                                                                              —`.
                                                                        _ -   c„
 7                                                                           r~
                                                                             —~
 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA                   ~      c~.~-
                                                          `_                 ~:~
10                                WESTERN DIVISION
11
12      UNITED STATES OF AMERICA,                 Case No. 19-CR-537-RGK
13                 Plaintiff,
                                                  UNOPPOSED EXPARTS
14           u                                    APPLICATION FOR ORDER
                                                  WAIVING DEFENDANT'S
15      MARK ADAM SKARULIS                        PRESENCE AT INITIAL
                                                  APPEARANCE AND
16                 Defendant.                     ARRAIGNMENT
17
18
i~!]
~~l
21
22
23
24
25
26
27
28~
     Case 2:19-cr-00537-RGK Document 10 Filed 09/19/19 Page 2 of 7 Page ID #:49




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2          Defendant Mark Adam Skarulis respectfully requests that the Court enter an Order
 3    permitting him to waive his presence for his initial appearance and arraignment in this
 4    misdemeanor case, currently scheduled for September 27, 2019, pursuant to Rules
 5   43(b)(2) and 10(b). The government does not oppose the application. A proposed order
6     granting the requested relief is being filed simultaneously with this application.
 7          Rule 43 generally requires a defendant to be present at his or her initial appearance
 8    and arraignment. Fed. R. Crim. P. 43(a)(1). However, the rule also provides that a
9     defendant "need not be present" where the defendant is charged with a misdemeanor.
10   Fed. R. Crim. P. 43(b)(2). Rule 10 furthermore specifies that a defendant "need not be
11    present" for arraignment where he or she is charged with a misdemeanor, has executed a
12    signed waiver of presence affirming receipt of the charging document and the intention
13   to plead not guilty, and the court accepts the waiver. Fed. R. Crim. P. 10(b).
14          Mr. Skarulis satisfies both Rules. Mr. Skarulis has been charged in an Information
15    with a single count of violating 26 U.S.C. § 7203, a misdemeanor punishable by no more
16   than one year in prison. Mr. Skarulis and counsel have also executed a signed waiver
17    affirming that he has received the filed Information and intends to plead not guilty at his
18    arraignment. Ex. A.
19          Permitting Mr. Skarulis to waive his presence for the initial appearance and
20    arraignment is moreover in the interests of justice. Mr. Skarulis currently lives in
21    Sarasota, Florida. Olin Decl. ¶ 3. The cost oftravel and lodging to Los Angeles for Mr.
22    Skarulis, who is represented by the Federal Public Defender's Office, is significant.
23   Counsel has consulted with Mr. Skarulis on this matter at length, and believes Mr.
24   Skarulis to understand the nature and gravity of the action, his right to be present for all
25    proceedings including initial appearance and arraignment, and the impact of forfeiting
26   that right. Id. ¶ 4. The government will request that Mr. Skarulis be released on his own
27   recognizance. Id. ¶ 6.
28
                                                   2
        Case 2:19-cr-00537-RGK Document 10 Filed 09/19/19 Page 3 of 7 Page ID #:50




 1             For these reasons, Mr. Skarulis respectfully requests that the Court enter an order
 2       permitting him to waive his presence at his initial appearance and arraignment, pursuant
 3       to Rules 43 and 10.
 4
 5                                               Respectfully submitted,
 6                                               HILARY POTASHNER
                                                 Federal Public Defender
 7
 :E ~
         DATED: September 19, 2019          By
 9                                               ADAM OLIN
                                                 Deputy Federal Public Defender
10                                               Attorneys for Mark Adam Skarulis
11
12
13
14
15
16
171
18
19
20
21
22
23
24
25
26
27
28
                                                      3
     Case 2:19-cr-00537-RGK Document 10 Filed 09/19/19 Page 4 of 7 Page ID #:51




 1                               DECLARATION OF ADAM OLIN
 2           I, Adam Olin, hereby declare:
 3           1.    I am a Deputy Federal Public Defender in the Central District of California
 4    who was previously appointed to represent Mark Skarulis in this matter. I am licensed
 5    to practice law in the State of California and am admitted to this Court.
 6           2.     Mr. Skarulis has been charged in this matter for violating 26 U.S.C. § 7203,
 7    a misdemeanor.
 8           3.    Mr. Skarulis currently lives in Sarasota, Florida. Travel and lodging from
 9    Florida to Los Angeles is accordingly a meaningful cost.
10          4.     Mr. Skarulis and I have had extended discussions regarding this matter. In
11    my view, Mr. Skarulis understands the nature of the action. He moreover understands
12    that he has the right to be present at all stages of this matter and desires to waive his
13    presence for this proceeding.
14          5.     Mr. Skarulis is in receipt, and has reviewed, a copy ofthe filed Information.
15    It is his intention to plead not guilty at arraignment.
16          6.     I have spoken with Daniel J. O'Brien, counsel for the government, who has
17    informed me that he will request that Mr. Skarulis be released upon his own
18    recognizance.
19
20          I declare under penalty of perjury that the foregoing is true and correct to the best
21 ~ of my knowledge.
22
23   DATED: September 19, 2019                By:
24                                            ADAM OLIN
                                              Deputy Federal Public Defender
25
26
27
28
Case 2:19-cr-00537-RGK Document 10 Filed 09/19/19 Page 5 of 7 Page ID #:52
       Case 2:19-cr-00537-RGK Document 10 Filed 09/19/19 Page 6 of 7 Page ID #:53




  1 I                                 WAIVER OF PRESENCE
 2            I, Mark Adam Skarulis, hereby waive my right to be present for my initial
 3      appearance and arraignment in this matter. I request that the Court proceed in my
 4      absence during those proceedings, and agree that my interests will be deemed
 5      represented at all times by the presence of my attorney, the same as if I myself was
 6      personally present in court, and further agree to be present in person in court ready for
 7      trial on any day and hour which the Court may fix in my absence.
 8            I have received a copy of the Information filed in this matter, reviewed it, and
 9      consulted with my attorney regarding it. It is my intention to offer a plea of not guilty
10      at arraignment.
11
        DATED: S~p~ember 10, 2019
12
13
14
15
16
17      DATED: September 10, 2019
18                                            ADAM OLIN
                                              Deputy Federal Public Defender
19                                            Attorney for Mark Adam Skarulis

20
21 ~
22
23
24
25
26
27
28
                                                    2
       Case 2:19-cr-00537-RGK Document 10 Filed 09/19/19 Page 7 of 7 Page ID #:54




 1                                           PROOF OF SERVICE

 2             I, Victoria Rolon, declare that I am a resident or employed in Los Angeles County,

 3      California; that my business address is the Office of the Federal Public Defender, 321 East 2nd

 4      Street, Los Angeles, California 90012-4202, Telephone No.(213) 894-2854; that I am over the

 5      age of eighteen years; that I am not a party to the action entitled above; that I am employed by

 6      the Federal Public Defender for the Central District of California, who is a member of the Bar

 7      of the State of California, and at whose direction I served a copy of the attached UNOPPOSED

 8      EX PARTS APPLICATION FOR ORDER WAIVING DEFENDANT'S PRESENCE AT

 9      INITIAL APPEARANCE AND ARRAIGNMENT

10             on the following individuals) by:

11      [X] Placing same in a [ ]Placing same in    [ ]Placing same in a         [ ]Faxing same via
        sealed envelope for   an envelope for hand sealed envelope for           facsimile machine
12      collection and        delivery addressed as collection and               addressed as follows:
        interoffice delivery  follows:              mailing via the
13      addressed as follows:                       United States Post
                                                    Office addressed as
14                                                  follows:

15
       [ ] By facsimile as follows:
16
       [ ]Bye-mail as follows:
17
        Daniel J. O'Brien, AUSA
IE:~    daniel.obrien@usdoj.gov

T!]
               This proof of service is executed at Los Angeles, California, on September 19, 2019.
20
               I declare under penalty of perjury that t e foregoi     true and correct to the best of
21
        my knowledge.
22
23                                                 Victoria'Rolon
24'
25
26
27
~:~
